DISMISS and Opinion Filed August 23, 2022




                                  S   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                              No. 05-22-00257-CV

             JOSEPHINE MORTON INGRAM, Appellant
                              V.
       A M BROTHERS, INC. AND A.R.M. GROUP, INC., Appellees

              On Appeal from the 162nd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-21-00653

                       MEMORANDUM OPINION
                  Before Justices Schenck, Osborne, and Smith
                           Opinion by Justice Smith
      Before the Court is the parties’ agreed motion to dismiss the appeal. We grant

the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a).




                                          /Craig Smith/
                                          CRAIG SMITH
                                          JUSTICE
220257F.P05
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

JOSEPHINE MORTON INGRAM,                    On Appeal from the 162nd Judicial
Appellant                                   District Court, Dallas County, Texas
                                            Trial Court Cause No. DC-21-00653.
No. 05-22-00257-CV         V.               Opinion delivered by Justice Smith,
                                            Justices Schenck and Osborne
A M BROTHERS, INC. AND                      participating.
A.R.M. GROUP, INC., Appellees

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       As agreed by the parties, we ORDER that each party bear its own costs of
this appeal.


Judgment entered August 23, 2022.




                                      –2–